Citation Nr: 0728349	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-08 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran testified at a March 2005 Board hearing, and this 
claim was remanded by the Board in June 2005 for further 
development.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In three letters, dated in November 2001, June 2005, and 
February 2007, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was informed of the 
requirements outlined in Dingess in the February 2007 letter, 
noted above.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in March 2007, he was afforded a formal VA 
examination to assess the existence, extent, and any possible 
etiologies of PTSD found present.  As such, the Board finds 
that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.  

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) and 38 C.F.R. § 4.125.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In November 2001, the veteran initially filed an application 
requesting service connection for PTSD, which he believes is 
the result of traumatic incidents during his time in service.

The file contains a May 2002 letter, written by a VA 
psychologist, which indicates preliminary PTSD screening 
showed that the veteran met the criteria for PTSD.  A VA 
examination was subsequently conducted in March 2007.  At 
this time, the examiner noted that the veteran was 
"functioning pretty well, has a job he enjoys, has been 
married for 36 years, and has significant coping 
strategies."  The examiner opined that, while the veteran 
struggled with many PTSD symptoms in the past, he did not 
meet the criteria for a current diagnosis of PTSD.  

The March 2007 VA examination report is more probative than 
the May 2002 letter mentioned above.  The latter indicates 
findings based upon a preliminary PTSD screening, whereas the 
former examination was based upon a thorough examination of 
the veteran, including diagnostic testing, and a complete 
review of the claims folder.  Given that, the Board finds the 
record does not establish the veteran has a current diagnosis 
of PTSD.  Absent the current presence of the claimed 
disability, a basis upon which to grant service connection 
for PTSD has not been presented.  




ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


